                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



UNITED STATES FIRE INSURANCE                         No. 3:18-cv-01762-HZ
COMPANY,

                      Plaintiff,                     OPINION & ORDER

       v.

MOTHER EARTH SCHOOL; BRICE
LEMKE, guardian ad litem for B.L.;
MICHELLE MOORE, guardian ad litem
for S.M. 1 and S.M. 2; JOHN AND JANE
DOES 1 through 25,

                      Defendants.

Thomas Lether
Eric J. Neal
Lether and Associates, PLLC
1848 Westlake Ave N., Suite 100
Seattle, WA 98109

       Attorneys for Plaintiff

Randall Vogt
Barbara C. Long
Vogt & Long PC
1314 NW Irving St., Suite 207
Portland, OR 97209


1- OPINION & ORDER
Robert E.L. Bonaparte
Shenker & Bonaparte, LLP
1500 SW First Ave, Suite 765
Portland, OR 97201

       Attorneys for Defendant Brice Lemke

Gilion C. Dumas
Ashley L. Vaughn
Dumas Law Group, LLC
3835 SE Hancock St., Suite GL-B
Portland, OR 97212

       Attorneys for Defendant Michelle Moore

Scott T. Schauermann
Hitt Hiller Monfils Williams LLP
411 SW 2nd Ave, Suite 400
Portland, OR 97204

       Attorney for Defendant Mother Earth School


HERNÁNDEZ, District Judge:

       Before the Court is Plaintiff United States Fire Insurance Company’s motion for

summary judgment. For the reasons that follow, the motion is DENIED.

                                         BACKGROUND

       Defendant Mother Earth School was an outdoor pre-school and elementary school in

Multnomah County, Oregon. Postlewaite Decl. Ex. 2 ¶ 2, ECF 47-1. Defendants B.L., S.M. 1,

and S.M. 2 were students at the Mother Earth School. Id. ¶ 4; Postlewaite Decl. Ex. 3 ¶ 6. In June

2018, Defendant Lemke, as guardian ad litem for B.L., filed suit against Defendant Mother Earth

School in state court, alleging that B.L. was the victim of sexual and non-sexual misconduct at

the Mother Earth School. Postlewaite Decl. Ex. 1. In March 2019, Defendant Moore, as guardian

ad litem for S.M. 1 and 2, filed suit against the Mother Earth School in state court, alleging that



2- OPINION & ORDER
S.M. 1 and 2 were also victims of sexual and non-sexual misconduct at the Mother Earth School.

Postlewaite Decl. Ex. 3. This sexual and non-sexual misconduct was allegedly committed by at

least one other child who attended the Mother Earth School. Postlewaite Decl. Ex. 2, Ex. 3.

        At the time of the alleged misconduct, Defendant Mother Earth School was insured

through a policy issued by Plaintiff. Postlewaite Decl. Ex. 8. This policy contains a coverage

limit for abuse and molestation claims brought during the policy’s period. Id. at 19. Specifically,

the policy provides that:

        This insurance does not apply to “bodily injury”, “property damage” or personal and
        advertising injury” arising out of the actual or threatened abuse or molestation by anyone
        of any person.

        However, subject to all other terms of the policy, this exclusion does not apply to claims
        against an insured for failing to prevent or stop any abuse or molestation, provided the
        insured did not:

        (1) participate in the abuse or molestation; or
        (2) remain passive upon gaining actual or constructive knowledge of the abuse or
        molestation.

Id. at 20. A claim that arises out of or is related to actual or threatened abuse or molestation that

is not excluded under these terms is limited to

        $100,000 or another specified amount up to the maximum amount of $1,000,000,
        regardless of the number of:

        (1) Insureds;
        (2) Claims made or “suits” brought; or
        (3) Persons or organizations making claims or bringing “suits”.

Id. at 19.

        The policy also includes a provision explaining Plaintiff’s duty to defend. This provision

states, in relevant part, that Plaintiff

        will pay those sums that the insured becomes legally obligated to pay as damages
        because of “bodily injury” or “property damage” to which this insurance applies.


3- OPINION & ORDER
        We will have the right and duty to defend the insured against any “suit” seeking
        those damages. However, we will have no duty to defend the insured against any
        “suit” seeking damages for “bodily injury” or “property damage” to which the
        insurance does not apply. We may, at our discretion, investigate any “occurrence”
        and settle any claim or “suit” that may result. But:

        (1) The amount we will pay for damages is limited as described in Section III –
            Limits of Insurance; and

        (2) Our right and duty to defend ends when we have used up the applicable limit
            of insurance in the payment of judgments or settlements under Coverages A or
            B or medical expenses under Coverage C.

Id. at 3; see also id. at 8.

        After Defendants Lemke and Moore filed suit in state court, Plaintiff filed this

interpleader action in federal court. Compl., ECF 1. Plaintiff then deposited $100,000 into the

court’s registry. Colito Decl. Ex. A, ECF 48.

        On April 5, 2019, this Court held a scheduling conference with the parties to this case.

ECF 43. During this conference, the Court informed the parties that it would hear dispositive

motions on Plaintiff’s duty to defend, but would not hear any indemnification issue until the state

court cases were resolved. Following the conference, Plaintiff filed this Motion for Summary

Judgment.

                                          STANDARDS

        Summary judgment is appropriate if there is no genuine dispute as to any material fact,

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

moving party bears the initial responsibility of informing the court of the basis of its motion, and

identifying those portions of “‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)



4- OPINION & ORDER
(quoting former Fed. R. Civ. P. 56(c)). Once the moving party meets its initial burden of

demonstrating the absence of a genuine issue of material fact, the burden then shifts to the

nonmoving party to present “specific facts” showing a “genuine issue for trial.” Fed. Trade

Comm'n v. Stefanchik, 559 F.3d 924, 927–28 (9th Cir. 2009) (internal quotation marks omitted).

The nonmoving party must go beyond the pleadings and designate facts showing an issue for

trial. Bias v. Moynihan, 508 F.3d 1212, 1218 (9th Cir. 2007) (citing Celotex, 477 U.S. at 324).

The substantive law governing a claim determines whether a fact is material. Suever v. Connell,

579 F.3d 1047, 1056 (9th Cir. 2009). The court draws inferences from the facts in the light most

favorable to the nonmoving party. Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1112

(9th Cir. 2011).

                                          DISCUSSION

       Plaintiff argues that, under the terms of the policy, the underlying state court lawsuits are

limited by a provision capping Plaintiff’s liability at $100,000 for all claims arising from “abuse”

or “molestation.” Pl. Mot. for Summ. J. 12, ECF 46. Thus, Plaintiff argues it has satisfied all

coverage obligations by depositing $100,000 into the court’s registry. Id. at 17. In other words,

Plaintiff asks the Court to rule that it has “no further obligation to defend or indemnify [Mother

Earth School] because it has exhausted the available limits of its policy.” Pl. Reply 2, ECF 55.

Given the overlap between these issues—notwithstanding the Court’s direction to brief only the

duty to defend—Court will address, to the extent possible, both the duty to indemnify and the

duty to defend below.

       State law determines the court’s interpretation of insurance policies and an insurer’s duty

to defend and indemnify. Larson Constr. Co. v. Or. Auto. Ins. Co., 450 F.2d 1193, 1195 (9th Cir.

1971); Country Mut. Ins. Co. v. Larson, Civil No. 08–6154–TC, 2010 WL 1039790, at *1 (D.


5- OPINION & ORDER
Or. Feb. 26, 2010) (adopted by Country Mut. Ins. Co. v. Larson, Civil No. 08–6154–TC, 2010

WL 1039798 (D. Or. Mar. 19, 2010)). The parties do not contest that Oregon law applies.

“Under Oregon law, insurance policies must be liberally construed in favor of the insureds.”

Allstate Ins. Co. v. Braukman, 278 F. App’x 733, 734 (9th Cir. 2008) (citing United Pac. Ins. Co.

v. Truck Ins. Exchange, 273 Or. 283 (1975)). Interpretation of an insurance policy is a question

of law, and the primary goal is to ascertain the intent of the parties “based on the terms and

conditions of the insurance policy.” Hoffman Const. Co. of Alaska v. Fred S. James & Co. of

Oregon, 313 Or. 464, 469 (1992).

       I.      Duty to Indemnify

       An insurer’s duty to indemnify arises when the insured is “liable for harm or injury that is

covered by the policy.” Leach v. Scottsdale Indemn. Co., 261 Or. App. 234, 247 (2014) (quoting

Ledford v. Gutoski, 319 Or. 397, 405 (1994) (en banc)). In other words, if the facts proved at trial

establish the liability of the insured, the insurer’s duty to indemnify will also be established as

long as the insured’s conduct is covered by the policy. Charter Oak Fire Ins. Co. v. Interstate

Mechanical, Inc., 958 F.Supp.2d 1188, 1215 (D. Or. 2013) (citing Ledford, 319 Or. at 403)).

Indemnification liability, unlike liability for the duty to defend, “derives from factual

determinations separate from the allegations in the complaint.” American States Ins. Co. v.

Dastar Corp., 318 F.3d 881, 890 (9th Cir. 2003). While a duty to defend is triggered by the

allegations in a pleading, the duty to indemnify is proven by facts that establish a right to

coverage. Nw. Pump & Equip. Co. v. Am. States Ins. Co., 144 Or. App. 222, 227 (1996). Thus,

“to determine the existence of a duty to indemnify, the court must examine the facts of the

underlying lawsuit.” Scottsdale Ins. Co. v. Ortiz & Associates, Inc., 3:13–cv–01791–AA, 2014

WL 1883653, *2 (D. Or. May 9, 2014).


6- OPINION & ORDER
       Here, Plaintiff does not argue it has no duty to indemnify Defendant Mother Earth

School. Rather, it argues that Defendants Moore and Lemke’s underlying claims are entirely

encompassed within the “abuse and molestation” provision of the policy. This provision limits

damages to $100,000 total for claims that arise out of or are related to actual or threatened abuse

or molestation and are not otherwise excluded under the policy. Thus, according to Plaintiff,

because it has placed $100,000 into the Court’s registry, it owes no further indemnification

obligations.

               a. Policy terms

       The Court must first determine what acts are covered by the policy’s abuse and

molestation provision. The parties agree that the terms “abuse” and “molestation” are not defined

by the policy itself. The parties do not agree, however, on whether those terms necessarily

require intentional conduct.

       Interpretation of an insurance policy is a question of law. Hoffman Const. Co. of Alaska

v. Fred S. James & Co. of Oregon, 313 Or. 464, 469 (1992). The primary goal is to ascertain the

intent of the parties “based on the terms and conditions of the insurance policy.” Id. Courts first

examine the wording of a policy, “applying any definitions supplied by the policy itself and

otherwise presuming that words have their plain, ordinary meanings.” Tualatin Valley Hous.

Partners v. Truck Ins. Exch., 208 Or. App. 155, 159–60 (2006) (citing Hoffman Const. Co. of

Alaska, 313 Or. at 469–70). If, at that point, the court determines there is only one plausible

interpretation of the disputed term, the analysis ends there. Id. However, if more than one

plausible interpretation of the term exists, the court analyzes the term within the context of the

policy as a whole. Id. at 160. If the term remains ambiguous in light of the context, the court

construes the policy against the drafter. Id.


7- OPINION & ORDER
       While Oregon courts have not reviewed the terms “abuse” or “molestation” in the context

of an insurance policy, the Court agrees with Defendants Moore and Lemke that, at a minimum,

the plain and ordinary meanings of “abuse” and “molestation” necessarily require intentional

conduct. See Universal North America Insurance Company v. Colosi, 2:17-cv-00113-JAD-GWF,

2018 WL 3520118, *2 (D. Nev. Mar. 27, 2018) (“‘Sexual molestation’ is generally understood to

be an intentional, lewd or lascivious act performed by one person to another without consent.

And ‘physical abuse’ is generally understood to be an intentional act that causes physical injury

to the victim.); Cincinnati Ins. Co. v. Hall, No. 308002, 2013 WL 3107640 (Mich. Ct. App. June

20, 2013) (finding that the common meaning of the term abuse “necessarily connotes intentional,

purposeful conduct” and that “‘[a]buse or molestation’ must be interpreted as implying

intentional mistreatment and cannot imply mere accidental or negligent conduct.”). Plaintiff has

not identified any case where a court has found otherwise. Thus, the abuse or molestation

provision will limit Plaintiff’s liability to $100,000 only if the underlying acts of abuse and

molestation acts were performed intentionally. If, however, the children who engaged in the

underlying abuse and molestation did not (or were unable to) form the requisite intent, then the

provision will not apply, and the limits of coverage will not be capped at $100,000.

               b. Application

       Because the Court finds that, at a minimum, the terms “abuse” and “molestation” require

intentional conduct, the question is whether the underlying state court claims encompass non-

intentional conduct.

       “Courts typically determine the duty to indemnify only after the underlying liability

action has been completed. In that scenario, the court decides whether an insurer has a duty to

indemnify its insured by looking to the evidence submitted at trial in the underlying liability case


8- OPINION & ORDER
to determine whether the judgment was based on a claim covered under the insurance policy at

issue.” Charter Oak Fire Insurance Co. v. Interstate Mechanical, Inc., 3:10-cv-01505-PK, 2013

WL 12320351 (D. Or. May 7, 2013) (citing Ohio Cas. Ins. Co. v. Ferrell Developments, LLC,

No. 3:10–CV–162–AC, 2011 WL 5358620, at *5 (D. Or. July 27, 2011); Country Mut. Ins. Co.

v. Larson, No.08–6154–TC, 2010 WL 1039790, at *5 (D. Or. Feb. 26, 2010) (“As the operative

complaints in the underlying state action make no reference to any act that would invoke

coverage . . . and as no judgment against [the insured] has been obtained, [a motion for summary

judgment] is certainly not ripe on the indemnity issue and is tantamount to a request for an

advisory opinion.”); Evraz Or. Steel Mills, Inc. v. Cont'l Ins. Co., No. CV 08-447-JE, 2009 WL

789658, at *11 (D. Or. Mar. 20, 2009) (“At this point, the parties do not know what obligations

will be assigned to [insured] in the underlying actions, or what the bases of those obligations will

be. In the absence of that knowledge, it appears that resolution of many of the indemnity issues is

not possible.”); Travelers Prop. Cas. Co. of Am. v. Martella, No. CV–04–176–ST, 2004 WL

1375283, at *6 (D. Or. June 18, 2004) (“The indemnity issue must await resolution of the

liability issue.”).1

        Here, the state court complaints raise allegations that could include both intentional and

nonintentional conduct. For example, Defendants Moore and Lemke allege “bullying” and

“harassment,” as well as “unduly rough play.” Unduly rough play could certainly encompass

non-intentional conduct, which would then fall outside the scope of the abuse and molestation

provision. While Plaintiff is correct that Defendants have not proffered evidence of this non-

intentional conduct, given the Court’s direction to brief only the issue of Plaintiff’s duty to


1
 Indeed, this comports with the Court’s instruction on April 5, 2019 to limit briefing to the duty
to defend only.

9- OPINION & ORDER
defend, and the ongoing litigation in the underlying state case, the Court finds such a showing

unnecessary at this time.2 In other words, because the underlying liability action has not

resolved, the intent of any alleged child perpetrators has not been established, and at least some

allegations in the complaint outline possibly non-intentional behavior, this question of fact is

unripe for determination. Only after evidence has been submitted at trial in the underlying

liability case will the Court determine whether any resulting state court judgment was based on a

claim covered by the abuse and molestation provision at issue. Plaintiff’s motion for summary

judgment on whether it has extinguished its duty to indemnify Defendant Mother Earth School

by placing $100,000 into the court’s registry is therefore denied.

       II.     Duty to Defend

       Under Oregon law, the duty to defend is distinct from, and broader than, the duty to

indemnify under the terms of an insurance policy. Ledford v. Gutoski, 319 Or. 397, 403

(1994); Fireman’s Fund Inc. Co. v. Ed Niemi Oil Co., Inc., No. CV 03–25–MO, 2005 WL

3050460, at *1 (D. Or. Nov. 9, 2005). Here, Plaintiff does not argue it has no duty to defend

Mother Earth School. Instead, Plaintiff again argues that it has extinguished its duty to defend by

depositing $100,000 into the court’s registry.

       Not only is there an outstanding question of fact as to whether Defendants Lemke and

Moore may recover more than $100,000 total, the policy provides, in relevant part, that the “right

and duty to defend ends when [Plaintiff] ha[s] used up the applicable limit of insurance in the




2
 Defendants Moore and Lemke also appear to argue that the children who committed the alleged
abuse and molestation are incapable of forming an intent to commit an intentional tort as a matter
of law. Without further argument on the issue of abuse and molestation specifically, the Court
cannot agree. See Friedrich v. Adesman, 146 Or. App. 624 (1997) (plaintiff could bring claim of
battery, an intentional tort, against children ages five and six).

10- OPINION & ORDER
payment of judgments or settlements[.]” Postlewaite Decl. Ex. 8 at 3. Plaintiff does not argue

that “judgment” or “settlement” are ambiguous terms, subject to more than one plausible

interpretation. Instead, Plaintiff argues that payment of a sum into the court’s registry “is

tantamount to settlement,” therefore extinguishing Plaintiff’s duty to defend. Pl. Reply 8, ECF

55. Plaintiff provides no relevant authority to support this argument.

         The policy does not define “judgment” or “settlement.” When a policy does not define a

particular term, a court may look to dictionary definitions to ascertain the term’s plain meaning.

Colony Ins. Co. v. Victory Constr. LLC, 239 F. Supp. 3d 1279, 1285 (D. Or. 2017) (citing Ortiz

v. State Farm Fire & Cas. Co., 244 Or. App. 355, 360 (2011)). Black’s Law Dictionary defines

“judgment” as “[a] court’s final determination of the rights and obligations of the parties in a

case.” Judgment, Black’s Law Dictionary (11th ed. 2019). The term “settlement” is defined as

“[a]n agreement ending a dispute or lawsuit.” Settlement, Black’s Law Dictionary (11th ed.

2019).

         Under these definitions, Plaintiff’s payment of $100,000 into the court’s registry is not a

payment of judgment or settlement. Even ignoring the outstanding question of fact as to whether

Defendants Lemke and Moore may recover more than $100,000 total, Plaintiff has offered no

additional proof of judgment or settlement. Thus, Plaintiff’s duty to defend Defendant Mother

Earth School remains active at this time.

//

//

//

//

//


11- OPINION & ORDER
                                      CONCLUSION

     Plaintiff’s Motion for Summary Judgment [46] is DENIED.

     IT IS SO ORDERED.

     Dated this       day of ______________ 2019.



                                              MARCO A. HERNÁNDEZ
                                              United States District Judge




12- OPINION & ORDER
